
	

113 HJ 118 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to the garnishment of non-Federal wages to collect delinquent non-tax debts owed to the United States without first obtaining a court order.
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. McKinley (for himself, Mr. Goodlatte, Mr. McClintock, Mr. Young of Alaska, Mr. Jones, Mr. Gibbs, Mr. Harper, Mr. Cotton, Mr. Cassidy, Mr. Flores, Mr. Carter, Mr. Barr, Mr. Salmon, Mrs. Lummis, Mr. Jordan, Mrs. Blackburn, Mr. Crawford, Mr. Rodney Davis of Illinois, Mr. Hall, Mrs. Ellmers, Mrs. Capito, and Mrs. Walorski) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Environmental Protection Agency relating to the
			 garnishment of non-Federal wages to collect delinquent non-tax debts owed
			 to the United States without first obtaining a court order.
	
	
		That Congress disapproves the rule submitted by the Environmental Protection Agency relating to the
			 garnishment of non-Federal wages to collect delinquent non-tax debts owed
			 to the United States without first obtaining a court order (published at
			 79 Fed. Reg. 37644 (July 2, 2014)), and such rule shall have no force or
			 effect.
		
